Citation Nr: 0530376	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-15 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from February 1968 to December 
1969, including service in the Republic of Vietnam from March 
1969 to December 1969.  He had additional service in the 
Reserve from February 1979 to July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in September 2005.  



FINDINGS OF FACT

1.  The RO denied the veteran's original claim of service 
connection for a nervous condition in an unappealed August 
1971 rating decision.  

2.  The evidence received since August 1971 was not 
previously considered by VA, and relates to an unestablished 
fact necessary to substantiate the veteran's claim.  

3.  The veteran had active service in Vietnam; his verified 
stressors include being present at a rocket attack, and 
witnessing the death of another soldier.

4.  The veteran currently is shown to be suffering from PTSD 
that is due to verified stressor event experienced in the 
Republic of Vietnam.  



CONCLUSIONS OF LAW

1.  The August 1971 rating decision that denied service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).  

2.  The evidence received since August 1971 is new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

3.  The veteran's disability manifested by PTSD is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duties to notify and to assist the 
veteran have been met.  Moreover, any failure in the duty to 
notify or to assist is harmless error, given the favorable 
nature of this decision.  

The veteran contends that he has developed PTSD as a result 
of his service in Vietnam.  He argues that he was exposed to 
several stressful incidents, including enemy bombardments and 
witnessing the death of fellow soldiers.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Initially, the Board notes that service connection for a 
nervous condition was previously denied in an August 1971 
rating decision.  The veteran did not submit a notice of 
disagreement with this decision within one year.  Therefore, 
it is final, and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  

Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by the VA.  
38 U.S.C.A. §§ 5108, 7105(c).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In this case, the Board finds that the veteran has submitted 
evidence that is both new and material.  The August 1971 
rating decision is based in part on the diagnoses of 
adjustment reaction to adult life and depressive reaction to 
post service adjustment, which were considered developmental 
disorders and not chronic disabilities.  

As will be seen hereinbelow, the current evidence includes 
diagnoses of PTSD, and definite evidence that this is related 
to active service.  

Therefore, as this information was not previously considered 
by VA, and relates to an unestablished fact necessary to 
substantiate the claim, the veteran's claim is reopened.  The 
Board will next consider the veteran's appeal on a de novo 
basis.  

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The service medical records are negative for evidence of a 
psychiatric disability.  

However, the medical records include a summary of a VA 
hospitalization from March 1971 to April 1971.  The veteran 
had been admitted due to anxiety arising out of poor social 
adaptations since his return from Vietnam and discharge from 
service.  He had recently been arrested for assaulting a 
police officer.  

The veteran had reacted violently to confinement, and there 
was some evidence that the offense might have been secondary 
to some reactivation of elements of a war neurosis.  The 
final diagnoses included that of adjustment reaction to 
normal life.  

The veteran underwent a VA examination in June 1971.  He was 
reported to have seen duty in Vietnam for 11 months, where he 
served in the Military Police, in radar work, in convoy 
escort, and in times in the area where bombing was taking 
place.  The veteran said that he had been to see his private 
doctor due to temper fits.  He had subsequently been 
hospitalized for a deep depression, during which he lost 30 
pounds.  

The veteran stated that, when he became depressed, he also 
became irritable and at times developed fights with people.  
Following the examination, the diagnoses included neurotic, 
depressive reaction.  

The August 1974 VA treatment records include a diagnosis of 
traumatic war neurosis.  

The VA treatment records from July 1975 show a diagnosis of 
depression.  

The veteran underwent an additional VA psychiatric 
examination in June 1976.  The diagnosis was that of 
schizophrenia, latent type.  

The VA treatment records dated from 2000 to 2002 show that 
the veteran was seen on a regular basis for treatment of 
psychiatric complaints.  These records include several 
detailed listings of the veteran's reported stressors.  The 
diagnoses included that of PTSD.  

The veteran underwent a VA fee basis examination from a 
private examiner in February 2003.  His service in Vietnam 
and his reported stressors were noted.  Following completion 
of the interview and mental status examination, the examiner 
found that the veteran met the criteria for PTSD.  He also 
had a number of symptoms that could be called depression.  He 
did not meet the criteria for either major depression or a 
bipolar disorder.  

The veteran's personnel records indicate that he served in 
Vietnam from March 1969 to December 1969.  He was assigned to 
the 552nd MP Company.  However, the veteran reported that he 
had been attached to the 11th Armored Calvary for much of his 
Vietnam tour.  

The veteran has reported several stressor incidents which he 
believed led to the development of PTSD.  Two of these 
incidents include being present during rocket attacks at Long 
Binh in October 1969, and witnessing the death of Charles 
Crawford Napper by an incoming shell on November 7, 1969.  

The RO forwarded the above information regarding the 
veteran's period of service and his reported stressors to the 
United States Armed Services Center for Unit Records Research 
(USASCRUR) in May 2003.  A reply was received in August 2004.  

USASCRUR indicated that their research documented that during 
the time frame provided by the veteran, Long Binh Post was 
attacked by two enemy rockets.  No casualties were reported.  
It was also noted that Charles Crawford Napper had been 
killed in action due to enemy rockets in the Binh Long 
province on November 7, 1969, and that he had been assigned 
to an element of the 11th Armored Calvary.  

Finally, USASCRUR added that they were unable to determine 
the veteran's exact unit of assignment with the 11th Armored 
Calvary.  

In June 2003, the veteran submitted a copy of a November 1969 
letter from J.H.L., who was the commanding colonel of the 
11th Armored Calvary.  The letter was addressed to the 
veteran, and commended him for his performance while with the 
Blackhorse Regiment of the 11th Armored Calvary.  

The Board finds that service connection for PTSD is 
warranted.  The veteran began to have psychiatric symptoms a 
little more than a year after discharge, and his early 
diagnoses included traumatic war neurosis.  

Currently, he has been diagnosed as having PTSD by both VA 
doctors and a private physician.  Both VA and the private 
doctor have noted the veteran's service in the Republic of 
Vietnam and have included discussions of the veteran's 
stressors in their reports.  

Although neither has included an opinion that explicitly 
links the diagnosis of PTSD to the stressors, the clear 
implication from the reports is that there is a relationship.  

As for the authenticity of the veteran's stressors, USASCRUR 
has verified that at least two of the incidents described by 
the veteran occurred.  While there is no record that verifies 
the presence of the veteran at these two incidents, the 
veteran has submitted a letter which establishes his presence 
with the 11th Armored Calvary.  The Board notes that the 
veteran's presence with his unit is sufficient to verify his 
claimed stressors.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).  

Therefore, as the veteran has verified stressors from active 
service, a current diagnosis of PTSD, and evidence of a 
relationship between the diagnosis and his stressors, service 
connection for PTSD is established.  



ORDER

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


